 Case 4:20-cv-00957-SDJ Document 36 Filed 01/22/21 Page 1 of 1 PageID #: 639




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.                §
                                          §
v.                                        §    CIVIL NO. 4:20-CV-957-SDJ
                                          §
GOOGLE LLC                                §

                        INTERIM PROTECTIVE ORDER

      Upon receipt of the unredacted version of Plaintiffs’ Complaint, and at all times

thereafter until otherwise ordered by this Court, Defendant Google LLC (“Google”) is

hereby ORDERED to limit dissemination of the unredacted version of Plaintiffs’

Complaint to “External Attorneys’ Eyes Only.”

      For purposes of this order, “External Attorneys’ Eyes Only” refers strictly to
         .
those attorneys (and their paralegals, legal assistants, or other legal staff) retained

by Google in the above-styled lawsuit, who have appeared in this case on behalf of

Google, and who are listed on the Court’s docket as Google’s counsel of record. Those

persons not within the above-defined designation of “External Attorneys’ Eyes Only”

include, but are not limited to, Google’s in-house counsel and their paralegals, legal

assistants, or other legal staff, as well as any other Google employee, whether

employed in a legal capacity or otherwise.

            So ORDERED and SIGNED this 22nd day of January, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE
